Citation Nr: 0522479	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  02-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a ruptured 
appendix, including a bowel disability and excluding a scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

INTRODUCTION


The veteran had active service from December 1956 to December 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision from the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his spouse testified 
before the undersigned at a video conference hearing in 
February 2003.  The veteran accepted such hearing in lieu of 
an in-person Travel Board hearing.  See 38 C.F.R. § 20.700(e) 
(2004).  A transcript of the hearing is associated with the 
claims file.  

The Board remanded the case in October 2002 and again in July 
2003 for further development.  While the case was in remand 
status, the veteran was granted service connection for a 
scar, as a residual of a ruptured appendix.  The case was 
returned to the Board in July 2005.  


FINDING OF FACT

The veteran does not have any current bowel disorder or other 
residual of in-service ruptured appendix, with the exception 
of a scar for which service connection has already been 
granted.  


CONCLUSION OF LAW

With the exception of a residual scar, the veteran has no 
bowel disorder or other residual a ruptured appendix incurred 
in active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that the RO specifically informed the 
veteran of the current status of his claim and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim in 
correspondence dated in March 2001, October 2003 and November 
2004.  The veteran was also asked to inform the RO of any 
additional evidence which he thought would support his claim, 
so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  As 
discussed above, the RO has also provided all indicated 
notice with respect to the information required from the 
veteran to enable the RO to undertake further development to 
obtain missing service medical records.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has indicated that there are no relevant post-
service medical treatment records which are currently 
available and which are not already of record.  As discussed 
below, the record also reflects that the RO has also 
undertaken all indicated development to obtain service 
medical records.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2000, prior to the enactment 
of the VCAA in November 2000.  Subsequently, notification and 
evidentiary development were accomplished in accordance with 
the VCAA, and the claim was last adjudicated in May 2005 
after the final VCAA letter was issued in November 2004 
without response from the veteran or his representative.  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had initial adjudication been preceded by complete 
VCAA notification and development.  In sum, the Board is 
satisfied that the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131. Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has consistently held that, under 
the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle 
has been repeatedly reaffirmed by the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

The veteran's service medical records are currently 
unavailable.  The National Personnel Records Center (NPRC) 
has reported that the veteran's service medical records are 
presumed to have been lost in a fire at that facility in 
1973.  A review of the file reveals that VA requested a 
search to ascertain the existence of sick/morning reports 
from the veteran's unit when stationed at Fort Jackson, South 
Carolina, and to obtain any hospitalization reports from 
Moncrief Army Hospital pertinent to the veteran.  In 
furtherance of such search the veteran completed the 
appropriate paperwork.  Thereafter, NPRC advised VA that more 
information about the veteran's unit was required, and also 
that only a 90-day period could be searched.  In October 
2003, VA submitted a request which contained the required 
additional information.  

It was noted that the subsequent search of the NPRC had 
failed to disclose any missing service medical records, or 
clinical records specified by the veteran.  In view of the 
several extensive searches for the veteran's service medical 
records already conducted by the service department, it 
appears that additional searches by VA would be futile.  The 
Board is of course aware of its heightened obligation in 
cases involving missing service medical records to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  

In this case, the veteran contends that his appendix ruptured 
during his period of active service, necessitating treatment 
during basic training at Fort Jackson, South Carolina, to 
include surgery at Moncrief Army Hospital.  He further 
reports that he was treated on a number of different 
occasions during service for residual complaints following 
the appendix surgery.  

A November 1968 emergency room report reflects that the 
veteran was seen with chills and fever.  A medical history of 
an appendectomy in 1955 was noted.  

It is noted that the veteran has reported receiving treatment 
from his family doctor, Gerald Fielder, M.D., since 1959.  In 
a February 2003 medical statement, Dr Fielder reported 
treatment of the veteran for rectal drainage and pain, 
believed to be related to the in-service appendix treatment.  
He noted that the veteran gave a history of being 
hospitalized for four to five months following the rupture of 
his appendix.  He stated that he had an abscess that needed 
to be drained following the procedure and continued to have 
drainage since that time.  

During the February 2003 video conference hearing, the 
veteran related his history of surgery during service for a 
ruptured appendix with subsequent drainage at the surgery 
site.  He testified that his current problems included daily 
drainage in his underwear and pain which had continued since 
his period of active duty.  He noted that his only medical 
treatment for such problems was from his family doctor, Dr. 
Fielder, since 1959.  The veteran's wife reiterated his 
account of problems following his in-service surgery.  

In a March 2003 lay statement, the veteran's sister indicted 
that he suffered an appendicitis within two to three weeks of 
his entrance into the military.  She indicated that he was 
seriously ill during that time and that the surgical wound 
had difficulty healing.  She noted that he was hospitalized 
for several months following the surgery on his appendix and 
that on several occasions, she and her parents visited him 
during his hospital stay.  

In an October 2003 statement, the veteran indicated that he 
had submitted all available medical records related to 
current symptoms of a bowel disorder as a residual of a 
ruptured appendix.  

On VA examination conducted in November 2003, it was noted 
that the veteran developed abdominal pain following a 
ruptured appendix during active duty.  He stated that he was 
hospitalized for 4 to 5 months at which time a drainage tube 
was placed and his appendix was removed.  The veteran noted 
that it took about 3 to 6 months for the wound area to heal.  
He indicated that there was constant drainage from the wound 
site.  The veteran reported current symptoms of sweating 
around the buttock area.  No abdominal pain, weight loss or 
nausea was reported.  On physical examination, the veteran's 
abdomen was soft and non-tender.  The liver and spleen were 
not palpable.  A scar which was 2 centimeters long was 
located on the right lower quadrant.  The scar was slightly 
deep with good healing and no discharge.  The scar showed no 
keloid formation and was non tender.  No inguinal hernia was 
noted.  On rectal examination, Hemoccult stool was negative.  
The diagnoses included status post coronary artery disease; 
status post coronary artery bypass graft; status post 
appendiceal rupture; obesity, essential hypertension, and 
gastroesophageal reflux disease.  The examiner indicated that 
none of the diagnosed conditions were associated with the 
veteran's ruptured appendix and treatment while on active 
duty.  

In a November 2003 rating action, service connection for a 
scar as residual of a ruptured appendix was granted with a 
noncompensable evaluation.  

In a January 2005 statement in support of his claim, the 
veteran stated that he had not been treated for residuals of 
a ruptured appendix to include a bowel disability and a scar.  
He specifically noted that there were no medical records to 
submit.  

In the case at hand, the Board notes that notwithstanding the 
fact that the veteran's service medical records are 
unavailable and assuming that such records would disclose 
that the veteran suffered a ruptured appendix while on active 
duty, the salient point to be made is that there is no 
medical or other objective evidence of the existence of 
current residuals from the ruptured appendix other than the 
scar for which service connection has already been granted.  
Specifically, there are no objective findings of any bowel 
disability shown in the evidence of record, and the recent VA 
examination disclosed no residual of the ruptured appendix 
other than the scar.  Furthermore, the veteran himself has 
noted on more than one occasion that he has no medical 
records of treatment for residuals of a ruptured appendix 
since service.  Thus, in the absence of competent evidence of 
a current disability, there is no basis for a grant of 
service connection.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Entitlement to service connection for residuals of a ruptured 
appendix, to include a bowel disability and exclude a scar, 
is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


